Case 1:18-cv-01884-JPH-TAB Document 21 Filed 03/01/19 Page 1 of 2 PageID #: 74



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 HANNAH FREDRICKSON, individually and
 on behalf of similarly situated persons,

                Plaintiff,
                                                          Case No. 1-18-cv-01884-TWP-TAB
        v.
                                                          Jury Demanded
 RPM PIZZA MIDWEST, LLC and GLENN
 MUELLER

                Defendants.


                             JOINT STIPULATION OF DISMISSAL

       Plaintiff and Defendants, by and through their undersigned counsel, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), hereby dismiss this action with prejudice and without costs

or attorneys’ fees to any party as against the other.


                                               Respectfully submitted,

                                               /s/ Matthew Haynie
                                               Matthew Haynie
                                               Jay Forester
                                               FORESTER HAYNIE PLLC
                                               1701 N. Market Street, Suite 210
                                               Dallas, Texas 75202
                                               (214) 210-2100 phone
                                               (214) 346-5909 fax
                                               matthew@foresterhaynie.com
                                               jay@foresterhaynie.com
                                               ATTORNEYS FOR PLAINTIFFS




FPDOCS 35080178.1                                 1
Case 1:18-cv-01884-JPH-TAB Document 21 Filed 03/01/19 Page 2 of 2 PageID #: 75



                                           /s/ Todd B. Logsdon
                                           Todd B. Logsdon
                                           FISHER & PHILLIPS LLP
                                           220 West Main Street, Suite 1700
                                           Louisville, Kentucky 40202
                                           Telephone: (502) 561-3990
                                           Facsimile: (502) 561-3991
                                           E-mail: tlogsdon@fisherphillips.com
                                           ATTORNEYS FOR DEFENDANTS




                              CERTIFICATE OF SERVICE


       Service of this document will be made on Defendants via the Court’s e-filing system and
according to the Federal Rules of Civil Procedure.

                                           /s/ Matthew Haynie_______
                                           Matthew Haynie




FPDOCS 35080178.1                             2
